WHITAKER, J. (dissenting).
This is an appeal from a judgment of the Municipal Court entered in favor of the plaintiff after trial before the court and a jury. The defendant’s auto truck was left standing on the roadway by defendant’s driver. The truck, for some unexplained reason, started and ran upon the sidewalk and into a stoop of the plaintiff’s house and damaged it. The recovery is for such damages; i. e., the cost to the plaintiff of making the repairs.
The action was brought, tried, defended, and is now argued, solely - upon the theory of defendant’s negligence. While there is doubt as to the right of the plaintiff to maintain the action upon the theory of negligence, I think he would have been entitled to recover, had he laid his action in trespass. After an examination of the record, I am of the opinion that the evidence was ample to sustain the trespass, and a recovery would have been sustained as for a trespass, without proof of actual negligence of the defendant. Hay v. Cohoes Co., 2 N. Y. 159—162, 51 Am. Dec. 279; St. Peter v. Denison, 58 N. Y. 417, 17 Am. Rep. 258; Turner v. Degnon Cont. Co., 99 App. Div. 135, 90 N. Y. Supp. 948; McCahill v. Parker Co., 49 Misc. Rep. 258, 97 N. Y. Supp. 398; 38 Cyc. 995, B.
Substantial justice has been done, and the judgment should be affirmed.